DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on February 18, 2019 claims 1-11 are now pending for examination in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Claim 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
The invention as recited in claim 1 (and in other claims) is interpreted as follows: Using a generic computer to detect anomalies. Examiner notes that a person can operate a generic computer user interface to recognize anomalous data. The system as recited does it generic functions to scoring data and determining if it is anomalous as recited also performs its generic functions to classify events. An off the shelf computer system can perform these functionalities, i.e., detecting an anomalous data sequence as recited in the preamble. The interpretation of claim is that a person looks at sequences  of data on a computer screen, recognizes patterns, classifies events, and identifies anomalies. Without further clarifications, the invention is understood as stated above.

	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method and system of claims 1-11 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-30, the limitations directed to additional elements include: computer storage, memory, and a processor.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
applying a mapping function to a data set of discrete data sequences to generate a first support level indicating affinity between the mapping function and the data set (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, defining variables in a stream of data. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process); 
adding a new discrete data sequence to the data set (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, monitoring data. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process); and 
calculating a second support level indicating affinity of the mapping function and the data set including the new discrete data sequence (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, identifying patterns in data to create a snapshot. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process);
calculating a support gain from a difference between the second support level and the first support level (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, monitoring and acting on events. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process);
determining from the support gain an anomaly score indicating that the new discrete data sequence is anomalous, and responsively providing an anomaly indication of the new discrete data sequence to the system for classifying events (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, monitoring and acting on events. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a non-transitory computer-readable medium , computer storage, memory, and a processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 11 and 58 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a computer storage, memory, and a processor, and a network, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 11 and 58 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Process” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crotinger et al. (US Pub. No. 20180324199) in view of Marweh et al. (US Pub. No. 20180337935)

With respect to claim 1, Crotinger et al. teaches a method of detecting an anomalous discrete data sequence in a system for classifying events, implemented by an information handling system that includes a memory and a processor, the method comprising: 
applying a mapping function (Paragraph 71 discloses a function from the feature set to the classification set and function f(X)) to a data set of discrete data sequences (Paragraph 83 discloses time-series data includes a set of discrete values) to generate a first support level indicating affinity between the mapping function and the data set (Paragraph 83 discloses data is classified with a multinomial or categorical classification); 
adding a new discrete data sequence to the data set (Paragraph 43 discloses a sequence of time-series data points); 
calculating a second support level indicating affinity of the mapping function and the data set including the new discrete data sequence (Paragraph 67 discloses feature calculations); 
calculating a support gain from a difference between the second support level and the first support level (Paragraph 82 discloses differencing (e.g., monitoring the difference between successive observations); 
determining from the support gain an anomaly score indicating that the new discrete data sequence is anomalous (Paragraph 98 discloses determines an anomalous score 339 for the statistical outliers (e.g., via the algorithm 342)); and 
responsively providing an anomaly indication of the new discrete data sequence to a system for classifying events (Paragraph 104 discloses a simple, yet accurate anomalous score may be derived, providing an indication of anomalies experienced by CIs. By classifying time-series data related to the CIs, modeling the time-series data, and then identifying outliers and corresponding anomalies, an accurate state of the CIs may be reported to client devices).  Crotinger et al. does not explicitly teach adding a new discrete data sequence to the data set.
However, Marweh et al. teaches adding a new discrete data sequence to the data set (Paragraph 93 discloses Given a new data point or set of data points (i.e., feature values), the anomaly detector 120 computes its likelihood based on the selected distribution and selected parameters, and the anomaly detector 120 uses the threshold to determine if the data point or set of data points corresponds to an anomalous entity)
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Crotinger et al. (anomaly detection) with Marweh et al. (anomaly entity determination) to include adding a new discrete data sequence to the data set.  This would have facilitated supervised learning of anomalies detected through machine learning. 
The Crotinger et al. reference as modified by Marweh et al. and teaches all the limitations of claim 1.  With respect to claim 2, Crotinger et al. teaches the method of claim 1, wherein the discrete data sequences are sequences of multi-valued events (Paragraph 43 discloses a sequence of time-series data points and Paragraph 60 discloses  time-series data may be a series type that is characterized as a “FLOAT_SIGNAL,” which may be a series of {instant, value} with a discrete fixed time period, continuous dense values (e.g., each value is stored, missing intermediate values are interpolated), and numeric values stored as floats (e.g., 32 bit float representation). As such, the time-series data may measure performance properties (e.g., transaction count, transaction time, duration, counts) of components such as the CPU, memory, or the like. In addition, the time-series data may include data related to non-numeric value).
The Crotinger et al. reference as modified by Marweh et al. and teaches all the limitations of claim 1.  With respect to claim 3, Crotinger et al. teaches the method of claim 1, wherein the discrete data sequences are temporal series of events (Paragraph 43 discloses a sequence of time-series data points and Paragraph 60 discloses  time-series data may be a series type that is characterized as a “FLOAT_SIGNAL,” which may be a series of {instant, value} with a discrete fixed time period, continuous dense values (e.g., each value is stored, missing intermediate values are interpolated), and numeric values stored as floats (e.g., 32 bit float representation). As such, the time-series data may measure performance properties (e.g., transaction count, transaction time, duration, counts) of components such as the CPU, memory, or the like. In addition, the time-series data may include data related to non-numeric value).

The Crotinger et al. reference as modified by Marweh et al. and teaches all the limitations of claim 1.  With respect to claim 4, Crotinger et al. teaches the method of claim 1, 
wherein the set of discrete data sequences is a base set of sequences of events, 
wherein the mapping function comprises a mapping set of sequences of events, 
wherein generating the first support level comprises generating a first set of interaction sequences, each interaction sequence of the first set representing affinities between sequential events of a sequence of the mapping set and sequential events of a sequence of the base set, and 
wherein generating the second support level comprises generating a second set of interaction sequences, each interaction sequence of the second set representing affinities between sequential events of sequences of the mapping set and sequential events of sequences of the base set including the new discrete data sequence (Paragraph 98 discloses For example, observing ten 0.01% events in an hour may result in a high anomalous score. The anomalous score 339 may be stored in an anomalies data store 344 at the Instance 130 and/or may be presented to a client communicatively coupled to the system, for subsequent reporting, client action, or both. Additionally, when the anomaly score is above a determined threshold, the anomaly detector 340 may raise events 346 by providing the events 346 to an alerts data store 348 (e.g., via an event API 350). As depicted, the events 346, anomaly scores 339, time-series model data 337, and/or data from the time-series database 322 may be presented).

	The Crotinger et al. reference as modified by Marweh et al. teaches all the limitations of claim 4.  With respect to claim 9, Crotinger et al. teaches the method of claim 4, wherein the affinities between paired sequential events are determined by a predefined table or algorithm (Paragraph 98 discloses an event with a probability of 0.01% per minute will occur about once a week in minute-level data. Accordingly, returning to FIG. 3, the anomaly detector 332 tracks the history of these outliers (e.g., in the cache 340) and based upon this history, determines an anomalous score 339 for the statistical outliers (e.g., via the algorithm 342)).
	The Crotinger et al. reference as modified by Marweh et al. teaches all the limitations of claim 1.  With respect to claim 10, Crotinger et al. teaches the method of claim 1, wherein determining the second support level further comprises iteratively adding additional copies of the new discrete data sequence to the data set and wherein determining the anomaly score from the support gain comprises modifying an anomaly score calculation by a factor related to the number of copies added (Paragraph 98 discloses determines an anomalous score 339 for the statistical outliers (e.g., via the algorithm 342).

	With respect to claim 11, Crotinger et al. teaches a computing system comprising at least one processor and at least one memory communicatively coupled to the at least one processor comprising computer-readable instructions that when executed by the at least one processor cause the system to perform the steps of: 
applying a mapping function (Paragraph 71 discloses a function from the feature set to the classification set and function f(X)) to a data set of discrete data sequences (Paragraph 83 discloses time-series data includes a set of discrete values) to generate a first support level indicating affinity between the mapping function and the data set (Paragraph 83 discloses data is classified with a multinomial or categorical classification); 
adding a new discrete data sequence to the data set (Paragraph 43 discloses a sequence of time-series data points); 
calculating a second support level indicating affinity of the mapping function and the data set including the new discrete data sequence (Paragraph 67 discloses feature calculations); 
calculating a support gain from a difference between the second support level and the first support level (Paragraph 82 discloses differencing (e.g., monitoring the difference between successive observations); 
determining from the support gain an anomaly score indicating that the new discrete data sequence is anomalous (Paragraph 98 discloses determines an anomalous score 339 for the statistical outliers (e.g., via the algorithm 342)); and 
responsively providing an anomaly indication of the new discrete data sequence to a system for classifying events (Paragraph 104 discloses a simple, yet accurate anomalous score may be derived, providing an indication of anomalies experienced by CIs. By classifying time-series data related to the CIs, modeling the time-series data, and then identifying outliers and corresponding anomalies, an accurate state of the CIs may be reported to client devices).  Crotinger et al. does not explicitly teach adding a new discrete data sequence to the data set.
However, Marweh et al. teaches adding a new discrete data sequence to the data set (Paragraph 93 discloses Given a new data point or set of data points (i.e., feature values), the anomaly detector 120 computes its likelihood based on the selected distribution and selected parameters, and the anomaly detector 120 uses the threshold to determine if the data point or set of data points corresponds to an anomalous entity)
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Crotinger et al. (anomaly detection) with Marweh et al. (anomaly entity determination) to include adding a new discrete data sequence to the data set.  This would have facilitated supervised learning of anomalies detected through machine learning. 

Allowable Subject Matter
Claims 5-8 are allowable, if the subject matter of claim 10 is incorporated in claim 1 by way of claim 5. In other words, the prior art does not appear to suggest the specific way of  “generating the second support level” as recited in claim 5 in combination with the “determining the anomaly score from the support gain comprises modifying an anomaly score calculation by a factor related to the number of copies added” as recited in claim 10. The applicants are requested to roll up claims 10 and 4-5 into claim 1 for a distinction of what ma be allowable over prior art.
Claims 5 and 10 are provided below for convenience.
5. The method of claim 4, wherein generating the first support level further comprises determining a first set of patterns in the first set of interaction sequences, wherein generating the second support level further comprises determining a second set of patterns in the second set of interaction sequences, wherein patterns of each set satisfy one or more pre-defined constraints, and wherein the first and second support levels are indicative of the incidence of the first and second sets of patterns in the respective first and second sets of interactive sequences.
10. The method of claim 1, wherein determining the second support level further comprises iteratively adding additional copies of the new discrete data sequence to the data set and wherein determining the anomaly score from the support gain comprises modifying an anomaly score calculation by a factor related to the number of copies added.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
With respect to claims 6-8, they are objected because they depend on claim 5.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20170279834 is directed to USER ASSISTANCE COORDINATION IN ANOMALY DETECTION: [0048] For purposes of anomaly detection in a network, a learning machine may construct a model of normal network behavior, to detect data points that deviate from this model. For example, a given model (e.g., a supervised, un-supervised, or semi-supervised model) may be used to generate and report anomaly scores to another device. Example machine learning techniques that may be used to construct and analyze such a model may include, but are not limited to, nearest neighbor (NN) techniques (e.g., k-NN models, replicator NN models, etc.), statistical techniques (e.g., Bayesian networks, etc.), clustering techniques (e.g., k-means, etc.), neural networks (e.g., reservoir networks, artificial neural networks, etc.), support vector machines (SVMs), or the like.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154